DETAILED ACTION
Claims 1-4 and 7-12 are pending.  Claims 5-6 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Tomoki Tanida (Reg. No. 60,453) on January 10, 2022.
The application has been amended as follows:
TitleCOMPONENT MOUNTING DEVICE, METHOD, AND SYSTEM THAT CONTROLS HEAD BASED ON DEGREE OF MALFUNCTION

Listing of Claims:
1.  (Currently Amended)  A management device for managing a component mounter that mounts a plurality of components onto a substrate using some of a plurality of constituent 
a calculator that calculates, for each of target components which are the plurality of components, a true amount of displacement which is a sum of (i) an amount of pickup displacement which is an amount of displacement between the target component and a target nozzle that is one of the plurality of nozzles and picks up the target component and (ii) an amount of correction which is an amount of offset of a position of the target nozzle when picking up the target component; 
a statistical processor that performs parameter estimation for a predetermined statistical model using the true amount of displacement to calculate a first degree of malfunction of each of the plurality of constituent elements; and
an outputter that compares the first degree of malfunction with a threshold to determine that the first degree exceeds the threshold, and outputs a maintenance instruction in relation to corresponding one of the plurality of constituent elements, in response to determining that the first degree exceeds the threshold,  
wherein the component mounter includes:
	a head that holds the plurality of nozzles;
	a head control device that controls a movement of the head; and
	an imaging device attached to the head, 
wherein the outputter further outputs a predetermined signal to the head control device, when the first degree of malfunction exceeds the threshold, and
wherein upon receipt of the predetermined signal, the head control device moves the head to cause the imaging device to perform imaging to generate an image.
2.  (Original)  The management device according to claim 1, wherein
the amount of pickup displacement includes an amount of displacement caused by a movement after the target nozzle has picked up the target component.
3.  (Previously Presented)  The management device according to claim 1, wherein
the parameter estimation is maximum likelihood estimation or maximum a posteriori probability estimation.
4.  (Previously Presented)  The management device according to claim 1, wherein 
the outputter outputs, when the first degree of malfunction exceeds the threshold, information indicating one of the plurality of constituent elements associated with the first degree of malfunction that has exceeded the threshold determined.
5.  (Cancelled)  
6.  (Cancelled)  
7.  (Previously Presented)  The management device according to claim 1, further comprising:
a storage that stores, in a memory, element information indicating a combination of the plurality of constituent elements used for mounting the target component and including the target nozzle, the amount of pickup displacement, and the amount of correction in association with each other for each of the target components.

the management device according to claim 1; and
the component mounter.
9.  (Currently Amended)  A management method of managing a component mounter that mounts a plurality of components onto a substrate using some of a plurality of constituent elements each selected from one of a plurality of constituent element groups each including the plurality of constituent elements, one of the plurality of constituent element groups being a nozzle group including a plurality of nozzles, the management method comprising:
obtaining an amount of pickup displacement being an amount of displacement between a target component being one of the plurality of components and a target nozzle that is one of the plurality of nozzles and picks up the target component;
obtaining an amount of correction being an amount of offset of a position of the target nozzle when picking up the target component;
calculating a true amount of displacement that is a sum of the amount of pickup displacement and the amount of correction; 
performing parameter estimation for a predetermined statistical model using the true amount of displacement to calculate a degree of malfunction of each of the plurality of constituent elements;
comparing the degree of malfunction with a threshold to determine that the degree exceeds the threshold, and 
outputting a maintenance instruction in relation to corresponding one of the plurality of constituent elements, in response to determining that the degree exceeds the threshold, 
wherein the component mounter includes:
	a head that holds the plurality of nozzles;
	a head control device that controls a movement of the head; and
	an imaging device attached to the head,
wherein the management method further comprises:
	outputting a predetermined signal to the head control device, when the degree of malfunction exceeds the threshold, and
	in response to the predetermined signal, moving the head, by the head control device, to cause the imaging device to perform imaging to generate an image.
10.  (Previously Presented)  A non-transitory computer-readable storage medium storing a program for causing a computer to execute the management method according to claim 9.
11.  (Currently Amended)  A management device for managing a component mounter that mounts a plurality of components onto a substrate using some of a plurality of constituent elements each selected from one of a plurality of constituent element groups each including the plurality of constituent elements, one of the plurality of constituent element groups being a nozzle group including a plurality of nozzles, the management device comprising circuitry configured to perform as:
a calculator that calculates, for each of target components which are the plurality of components, a true amount of displacement which is a sum of (i) an amount of pickup displacement which is an amount of displacement between the target component and a target nozzle that is one of the plurality of nozzles and picks up the target component and (ii) an 
a statistical processor that performs parameter estimation for a predetermined statistical model using the true amount of displacement to calculate a first degree of malfunction of each of the plurality of constituent elements, wherein
another one of the plurality of constituent element groups is a feeder group including a plurality of feeders,
the management device further comprises an obtainer that obtains an amount of displacement of at least one of feeding mechanisms of the plurality of feeders, when the first degree of malfunction exceeds a first threshold determined in advance,
the statistical processor further performs statistical processing using the amount of displacement obtained by the obtainer to calculate a second degree of malfunction, 
the management device further comprises an outputter that outputs a maintenance instruction, when the second degree of malfunction exceeds a second threshold determined in advance, and
the component mounter includes:
a head that holds the plurality of nozzles;
a head control device that controls a movement of the head; and
an imaging device attached to the head,
the outputter further outputs a predetermined signal to the head control device, when the first degree of malfunction exceeds the first threshold, and
upon receipt of the predetermined signal, the head control device moves the head to cause the imaging device to perform imaging to generate an image.

12.  (Currently Amended)  The management device according to claim 11, wherein 


the image contains 
the obtainer obtains the amount of displacement of the at least one of feeding mechanisms based on the image generated by the imaging device.
REASONS FOR ALLOWANCE
Claims 1-4 and 7-12 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Kawase et al. U.S. Patent Publication No. 20020042989 teaches a management device for managing a component mounter that mounts a plurality of components onto a substrate and includes head mounted nozzles and an imaging device, Yamaguchi U.S. Patent Publication No. 20020056188 teaches a calculator that calculates a true amount of displacement,  and Mamiya U.S. Patent Publication No. 20090202143 teaches an outputter that outputs a signal when a first degree of malfunction exceeds a first threshold.
None of these references taken either alone or in combination with the prior art of record discloses management device for managing a component mounter that mounts a plurality of components onto a substrate using some of a plurality of constituent elements each selected 
a calculator that calculates, for each of target components which are the plurality of components, a true amount of displacement which is a sum of (i) an amount of pickup displacement which is an amount of displacement between the target component and a target nozzle that is one of the plurality of nozzles and picks up the target component and (ii) an amount of correction which is an amount of offset of a position of the target nozzle when picking up the target component; 
a statistical processor that performs parameter estimation for a predetermined statistical model using the true amount of displacement to calculate a first degree of malfunction of each of the plurality of constituent elements; and
an outputter that compares the first degree of malfunction with a threshold to determine that the first degree exceeds the threshold, and outputs a maintenance instruction in relation to corresponding one of the plurality of constituent elements, in response to determining that the first degree exceeds the threshold,  
wherein the component mounter includes:
	a head that holds the plurality of nozzles;
	a head control device that controls a movement of the head; and
	an imaging device attached to the head, 
wherein the outputter further outputs a predetermined signal to the head control device, when the first degree of malfunction exceeds the threshold, and
wherein upon receipt of the predetermined signal, the head control device moves the head to cause the imaging device to perform imaging to generate an image, as in independent claim 1, 
or
a management device for managing a component mounter that mounts a plurality of components onto a substrate using some of a plurality of constituent elements each selected from one of a plurality of constituent element groups each including the plurality of constituent elements, one of the plurality of constituent element groups being a nozzle group including a plurality of nozzles, the management device comprising circuitry configured to perform as:
a calculator that calculates, for each of target components which are the plurality of components, a true amount of displacement which is a sum of (i) an amount of pickup displacement which is an amount of displacement between the target component and a target nozzle that is one of the plurality of nozzles and picks up the target component and (ii) an amount of correction which is an amount of offset of a position of the target nozzle when picking up the target component; and
a statistical processor that performs parameter estimation for a predetermined statistical model using the true amount of displacement to calculate a first degree of malfunction of each of the plurality of constituent elements, wherein
another one of the plurality of constituent element groups is a feeder group including a plurality of feeders,
the management device further comprises an obtainer that obtains an amount of displacement of at least one of feeding mechanisms of the plurality of feeders, when the first degree of malfunction exceeds a first threshold determined in advance,

the management device further comprises an outputter that outputs a maintenance instruction, when the second degree of malfunction exceeds a second threshold determined in advance, and
the component mounter includes:
a head that holds the plurality of nozzles;
a head control device that controls a movement of the head; and
an imaging device attached to the head,
the outputter further outputs a predetermined signal to the head control device, when the first degree of malfunction exceeds the first threshold, and
upon receipt of the predetermined signal, the head control device moves the head to cause the imaging device to perform imaging to generate an image, as in independent claim 11.  Independent claim 9 recites similar limitations to claim 1 embodied as a method.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119